          Case 2:20-cv-02773-MSG Document 10 Filed 06/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 Alfred Jordan Rushie and Megan M Young,              :
                                                      :
                       Plaintiffs,                    :
                                                      : Case No.: 2:20-cv-02773-MSG
               v.                                     :
                                                      :
 Black and Gerngross, P.C., Claudia P. Black,         :
 Jenna Elise Rushie, Elizabeth Santry, AJ             :
 Delforge, The City of Philadelphia and John          :
 and Jane Does 1-20,                                  :
                                                      :
                       Defendants.                    :
                                                      :
                                                      :

                                 NOTICE OF APPEARANCE


       Please enter the appearance of Sidney S. Liebesman (PA Bar ID # 75945) of Fox

Rothschild LLP, 2000 Market Street, 20th Floor, Philadelphia, PA 19103-3222, as attorney for

Defendants Black & Gerngross, P.C., Claudia P. Black, Jenna Elise Rushie, Elizabeth Santry, and

AJ Delforge.

 Dated:    June 26, 2020
                                     FOX ROTHSCHILD LLP


                                            /s/ Sidney S. Liebesman
                                     Sidney S. Liebesman (PA Bar No. 75945)
                                     2000 Market Street
                                     20th Floor
                                     Philadelphia, PA 19103-3222
                                     (215) 299-2000
                                     Email: sliebesman@foxrothschild.com

                                     Attorneys for Defendants
                                     Black & Gerngross, P.C., Claudia P. Black,
                                     Jenna Elise Rushie, Elizabeth Santry, and
                                     AJ Delforge
         Case 2:20-cv-02773-MSG Document 10 Filed 06/26/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Sidney S. Liebesman, hereby certify that on June 26, 2020 a true and correct copy of the

Entry of Appearance was served by first class mail, postage prepaid and ECF filing, upon the

following:

 RUSHIE LAW PLLC
 A. Jordan Rushie, Esq.
 2333 E. Boston Street
 Philadelphia, PA 19125
 JRushie@Rushielaw.com


 Dated: June 26, 2020
                                       FOX ROTHSCHILD LLP

                                       /s/ Sidney S. Liebesman
                                       Sidney S. Liebesman (PA Bar No. 75945)
                                       2000 Market Street
                                       20th Floor
                                       Philadelphia, PA 19103-3222
                                       (215) 299-2000
                                       Email: sliebesman@foxrothschild.com

                                       Attorneys for Defendants
                                       Black & Gerngross, P.C., Claudia P. Black,
                                       Jenna Elise Rushie, Elizabeth Santry, and
                                       AJ Delforge
